 


110 HR 1028 IH: To create a Rural Policing Institute as part of the Federal Law Enforcement Training Center.
U.S. House of Representatives
2007-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1028 
IN THE HOUSE OF REPRESENTATIVES 
 
February 13, 2007 
Mr. Salazar (for himself and Mr. Udall of Colorado) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To create a Rural Policing Institute as part of the Federal Law Enforcement Training Center. 
 
 
1.Rural Policing Institute 
(a)In generalThere is established a Rural Policing Institute, which shall be administered by the Office of State and Local Training of the Federal Law Enforcement Training Center of the Department of Homeland Security, to— 
(1)evaluate the needs of law enforcement agencies of units of local government and tribal governments located in rural areas; 
(2)develop expert training programs designed to address the needs of rural law enforcement agencies regarding combating methamphetamine addiction and distribution, domestic violence, law enforcement response related to school shootings, and other topics identified in the evaluation conducted under paragraph (1); 
(3)provide the training programs described in paragraph (2) to law enforcement agencies of units of local government and tribal governments located in rural areas; and 
(4)conduct outreach efforts to ensure that training programs under the Rural Policing Institute reach law enforcement officers of units of local government and tribal governments located in rural areas. 
(b)CurriculaThe training at the Rural Policing Institute established under subsection (a) shall be configured in a manner so as to not duplicate or displace any law enforcement program of the Federal Law Enforcement Training Center in existence on the date of enactment of this Act. 
(c)Rural definedIn this section, the term rural means area that is not located in a metropolitan statistical area, as defined by the Office of Management and Budget. 
(d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section (including for contracts, staff, and equipment)— 
(1)$10,000,000 for fiscal year 2008; and 
(2)$5,000,000 for each of fiscal years 2009 through 2013. 
 
